 Case 19-01890-jw            Doc 8      Filed 04/01/19 Entered 04/01/19 14:47:13                      Desc Main
                                        Document      Page 1 of 13



                                    UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF SOUTH CAROLINA


 IN RE:                                                        CASE NO: 19-01890-jw

 Timmy Fortune                                                 CHAPTER 13

 Kim Monique Fortune

 DEBTOR(S)

 Address: 195 Red Top Road Lynchburg, SC 29080

 Last four digits of Social-Security or Individual Tax-
 Payer-Identification (ITIN) No(s)., (if any): 1337 & 9734


                                  NOTICE OF OPPORTUNITY TO OBJECT

      The debtor(s) in the above captioned case filed a chapter 13 plan on April 1, 2019. The plan is attached.

      Your rights may be affected by the plan. You should read the plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

       Any objection to confirmation of the chapter 13 plan must be in writing filed with the Court at 1100 Laurel
Street, Columbia, SC 29201-2423 and served on the chapter 13 trustee, the debtor(s), and any attorney for the
debtor(s) no later than 21 days after the service of the chapter 13 plan, as computed under Fed. R. Bankr. P. 9006(a).
Objections to confirmation may be overruled if filed late or the objecting party fails to appear and prosecute the
objection. If no objection is timely filed, the plan may be confirmed by the Court without further notice.

       If you file an objection, you or your attorney must attend the hearing scheduled by the court on confirmation
of the plan. Notice of the confirmation hearing is provided in section 9 of the Notice of Chapter 13 Bankruptcy
Case. However, the Court may set an earlier status hearing on any objection upon notice to the applicable parties.

       If you or your attorney do not take these steps, the court may determine that you do not oppose the terms or
relief sought in the plan and may enter an order confirming the plan.



 Date: April 1, 2019                              /s/ Eric S. Reed
                                                  Eric S. Reed
                                                  Reed Law Firm, P.A.
                                                  Attorney for Movant/Movant
                                                  D.C. ID # 7242
                                                  220 Stoneridge Drive, Ste 301
                                                  Columbia, SC 29201
                                                  (803) 726-4888




                                                         -1-
               Case 19-01890-jw                          Doc 8       Filed 04/01/19 Entered 04/01/19 14:47:13                      Desc Main
                                                                     Document      Page 2 of 13
 Fill in this information to identify your case:
 Debtor 1               Timmy Fortune                                                                                  Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2            Kim Monique Fortune
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                 19-01890
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                           claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in               Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included                   Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                            Included                   Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$1,400.00 per Month for 60 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-01890-jw                          Doc 8       Filed 04/01/19 Entered 04/01/19 14:47:13                        Desc Main
                                                                     Document      Page 3 of 13
 Debtor                Timmy Fortune                                                              Case number
                       Kim Monique Fortune

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                          3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                          with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                          payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                          the creditor’s allowed claim or as otherwise ordered by the Court.

                          3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                          accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                          between this document and the Operating Order, the terms of the Operating Order control.

                          3.1(d) The debtor proposes to engage in loss mitigation efforts with         according to the applicable guidelines or procedures
                          of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                          Insert additional claims as needed
                          3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                           Insert additional claims as needed

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-01890-jw                          Doc 8       Filed 04/01/19 Entered 04/01/19 14:47:13                         Desc Main
                                                                     Document      Page 4 of 13
 Debtor                Timmy Fortune                                                               Case number
                       Kim Monique Fortune


3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11
                          U.S.C. § 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                          reasonable time.

 Name of Creditor                    Collateral                             Estimated amount of claim Interest rate              Estimated monthly payment
                                                                                                                                 to creditor



 U.S AUTO
 FINANCE(0435)                       2011 Cadillac CTS                                   $17,785.00                 6.00%                                  $344.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by:
                                                                                                                                    Trustee
                                                                                                                                    Debtor
 Progressive
 Leasing                             Jewelry                                                 $604.00                6.00%                                      $12.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by:
                                                                                                                                    Trustee
                                                                                                                                    Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                          in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of               Estimated             Total of all    Applicable          Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and          amount of             senior/unavoida Exemption and       interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                             in 3.2 above)
 of property
 securing lien




District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                                     Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-01890-jw                          Doc 8         Filed 04/01/19 Entered 04/01/19 14:47:13                            Desc Main
                                                                       Document      Page 5 of 13
 Debtor                Timmy Fortune                                                                      Case number
                       Kim Monique Fortune

 Qhg Of
 South
 Carolina
 Inc

 195 Red
 Top Road
 Lynchburg,
 SC 29080                                                                109,750.00
 Lee County                                                              S.C. Code
 TMS#:                                                                       Ann. §
 067-00-00-                                                          15-41-30(A)(1)(
 033-000               $6,385.00                  $85,120.00                      a)          $107,040.00                  $0.00                                    100%
 Name of               Estimated             Total of all      Applicable               Value of debtor's      Amount of lien not     Amount of lien avoided
 creditor and          amount of lien        senior/unavoidabl Exemption and            interest in property   avoided (to be paid in
 description of                              e liens           Code Section                                    3.2 above)
 property
 securing lien
 SOUTHER
 N
 FINANCE/S
 MC                                                                        4,000.00
                                                                         S.C. Code
 Household                                                                   Ann. §
 Goods                 $830.00                     $1,224.00         15-41-30(A)(3)              $4,000.00                 $0.00                                    100%
 Name of               Estimated             Total of all      Applicable               Value of debtor's      Amount of lien not     Amount of lien avoided
 creditor and          amount of lien        senior/unavoidabl Exemption and            interest in property   avoided (to be paid in
 description of                              e liens           Code Section                                    3.2 above)
 property
 securing lien
 WORLD
 FINANCE
 CORP/WO
 RLD
 ACCEPTA
 NCE                                                                  4,000.00
                                                                    S.C. Code
 Household                                                              Ann. §
 Goods                 $677.00                     $1,377.00    15-41-30(A)(3)                    $4,000.00                 $0.00                                   100%
 Name of               Estimated             Total of all      Applicable               Value of debtor's      Amount of lien not     Amount of lien avoided
 creditor and          amount of lien        senior/unavoidabl Exemption and            interest in property   avoided (to be paid in
 description of                              e liens           Code Section                                    3.2 above)
 property
 securing lien
 WORLD
 FINANCE
 CORP/WO
 RLD
 ACCEPTA
 NCE                                                                       4,000.00
                                                                         S.C. Code
 Household                                                                   Ann. §
 Goods                 $547.00                     $1,507.00         15-41-30(A)(3)              $4,000.00                 $0.00                                    100%

                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity          Debtor’s equity Applicable                 Non-exempt equity Estimated lien             Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and              (Debtor's equity                             lien not   avoided
 description           debtor's              multiplied by   Code Section               less exemption)                              avoided(to
 of property           property less         debtor’s                                                                                be paid in
 securing lien         senior/unavoi         proportional                                                                            3.2 above)
                       dable liens)          interest in
                                             property)



District of South Carolina
Effective December 1, 2017                                                             Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 19-01890-jw                          Doc 8       Filed 04/01/19 Entered 04/01/19 14:47:13                       Desc Main
                                                                     Document      Page 6 of 13
 Debtor                Timmy Fortune                                                              Case number
                       Kim Monique Fortune

 Name of               Total equity          Debtor’s equity Applicable         Non-exempt equity Estimated lien              Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and      (Debtor's equity                              lien not   avoided
 description           debtor's              multiplied by   Code Section       less exemption)                               avoided(to
 of property           property less         debtor’s                                                                         be paid in
 securing lien         senior/unavoi         proportional                                                                     3.2 above)
                       dable liens)          interest in
                                             property)
 -NONE-


Insert additional claims as needed.

 3.5         Surrender of collateral.

      Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

                          x The debtor elects to surrender the collateral that secures the claim of the creditor listed below.    The debtor requests that upon
                          confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
                          terminated in all respects. A copy of this plan must be served on all co-debtors. Any creditor who has filed a timely proof of claim
                          may file an amended proof of claim itemizing the deficiency resulting from the disposition of the collateral within a reasonable time
                          after the surrender of the property. Any such amended claim, if allowed, will be treated in Part 5.1 below.

                                  Name of creditor                           Collateral
                                  U.S AUTO FINANCE(6021)                     2014 Buick Vernano


                                 Insert additional claims as needed.




 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.


District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                                   Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-01890-jw                          Doc 8       Filed 04/01/19 Entered 04/01/19 14:47:13                          Desc Main
                                                                     Document      Page 7 of 13
 Debtor                Timmy Fortune                                                                 Case number
                       Kim Monique Fortune

             Check one.
                          The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed
                          priority claim without further amendment of the plan.

                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name of DSO
                                        recipient), at the rate of $      or more per month until the balance, without interest, is paid in full. Add additional
                                        creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

              Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are
available, the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate


District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                                   Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 19-01890-jw                          Doc 8       Filed 04/01/19 Entered 04/01/19 14:47:13                        Desc Main
                                                                     Document      Page 8 of 13
 Debtor                Timmy Fortune                                                                Case number
                       Kim Monique Fortune

7.1        Property of the estate will vest in the debtor as stated below:
      Check the appliable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
                          The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

                          8.1 (a) Mortgage payments to be disbursed by the Trustee (“Conduit”):

                          Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:

                            Name of                 Description of       Current         Monthly payment        Estimated amount of       Monthly payment
                            Creditor                Collateral           installment     to cure GAP **         PRE-PETITION              on pre-petition
                                                                         payment         (post-petition         ARREARAGE**               arrearage
                                                    (note if principal   (ongoing        mortgage               (including the month
                                                    residence;           payment         payments for the       of filing or
                                                    include county       amount) *       two (2) months         conversion)*
                                                    tax map number                       immediately
                                                    and complete                         following the event
                                                    street address)                      beginning conduit)
                            BAYVIEW                 195 Red Top
                            FINANCIAL               Road                 $657.85         $22.00                 $7,185.00                 $120.00
                            LOAN                    Lynchburg, SC        Escrow for      Or more                                          Or more
                                                       29080             taxes:                                                           (at 0% interest)
                                                                         X Yes
                                                    Lee County             No

                                                    TMS#:                Escrow for
                                                    067-00-00-033-00     insurance:
                                                       0                 X Yes
                                                                          No



                          * Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP 3002(c)
                          control over any contrary amounts above, and any Notice of Payment Change that might be filed to amend the ongoing monthly
                          payment amount.
                          ** The Gap will be calculated from the payment amounts reflected in the Official Form 410A Mortgage Proof of Claim Attachment
                          and any Notice of Payment Change that might be filed to amend the monthly payment amount, but should not be included in the
                          prepetition arrears amount.

                          All payments due to the Mortgage Creditor as described in any allowed Notice of Post-petition Mortgage Fees, Expenses,
                          and Charges under F.R.B.P. 3002.1, filed with the Court, will be paid by the Trustee, on a pro rata basis as funds are
                          available. See the Operating Order of the Judge assigned to this case.

                          Once the trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1(f), the debtor shall be directly responsible for ongoing
                          mortgage payments and any further post-petition fees and charges.

                          Part 1 of this chapter 13 form plan indicates that all objections to the confirmation of the plan must be filed no later than
                          7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. In
                          Operating Order 18-4, Judge Waites has
                          otherwise ordered that all objections to the confirmation of a chapter
                          13 plan in cases before him shall be filed with the Court no later than 21 days after the date of service of the plan.
District of South Carolina
Effective December 1, 2017                                                        Chapter 13 Plan                                                 Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-01890-jw                          Doc 8       Filed 04/01/19 Entered 04/01/19 14:47:13                 Desc Main
                                                                     Document      Page 9 of 13
 Debtor                Timmy Fortune                                                                Case number
                       Kim Monique Fortune

                          Therefore, all objections to the confirmation of this chapter 13 plan must be filed with the Court no later than 21 days
                          after the date of service of this plan.

                          Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation, or lack
                          thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future claims, rights or cause
                          of action the debtor may have, regarding any issues not specifically addressed or determined by the plan, against any
                          creditor or other party in interest including, but not limited to, violations of applicable consumer protections codes and
                          actions under 11 U.S.C. §§542,543,544,547 and 548.
                          The confirmation of this plan may determine the character (secured, unsecured or priority), amount and timing of
                          distribution of a creditor's claim regardless of the proof of claim filed. If a creditor objects to a claim's treatment under
                          the plan, the creditor must timely object to confirmation.
                          Debtor understands the following: (1) The obligations set forth in the plan, including the amount, method, and timing of
                          payments made to the Trustee or directly to creditors; (2) The consequences of any default under the Plan; and (3) That
                          debtor(s) may not agree to sell or sell property, employ professionals, incur debt (including modification of debt), or
                          request or agree to mortgage modification or other loss mitigation during the pendency of the case without the advance
                          authorization of the Bankruptcy Court.

 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ Timmy Fortune                                                       X      /s/ Kim Monique Fortune
       Timmy Fortune                                                                  Kim Monique Fortune
       Signature of Debtor 1                                                          Signature of Debtor 2

       Executed on            April 1, 2019                                           Executed on      April 1, 2019

 X     /s/ Eric S. Reed                                                        Date     April 1, 2019
       Eric S. Reed 7242
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                              Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
              Case 19-01890-jw                      Doc 8            Filed 04/01/19 Entered 04/01/19 14:47:13          Desc Main
                                                                     Document      Page 10 of 13

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
            Timmy Fortune
 In re      Kim Monique Fortune                                                                          Case No.   19-01890
                                                                                  Debtor(s)              Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on April 1, 2019, a copy of Notice of Opportunity to Object & Chapter 13 Plan was served
electronically or by regular United States mail to all interested parties, the Trustee and all creditors listed below.



                                                                                /s/ Eric S. Reed
                                                                                Eric S. Reed 7242
                                                                                Reed Law Firm, P.A.
                                                                                1807 W Evans Street
                                                                                Suite B
                                                                                Florence, SC 29501
                                                                                843-679-0077Fax:843-679-0667
                                                                                ereed@reedlawsc.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Casenoticing
Label Matrix for local   19-01890-jw   Doc 8AARGON
                                                Filed  04/01/19 Entered 04/01/19 14:47:13
                                                   AGENCY                                      Desc Main
                                                                                   ACCEPTANCE NOW
0420-3                                          Document          Page
                                            ATTN: BANKRUPTCY DEPARTMENT 11 of 13   ATTN: ACCEPTANCENOW CUSTOMER SERVICE / B
Case 19-01890-jw                             8668 SPRING MOUNTAIN RD                     5501 HEADQUARTERS DR
District of South Carolina                   LAS VEGAS NV 89117-4132                     PLANO TX 75024-5837
Columbia
Mon Apr 1 14:35:22 EDT 2019
ASHRO                                        ATTORNEY GENERAL OF THE UNITED STATES       America Web Loan
1112 7TH AVE                                 DEPT OF JUSTICE, ROOM 5111                  3910 W 6th Ave
MONROE WI 53566-1364                         10TH AND CONSTITUTION AVENUE, NW            Box 277
                                             Washington DC 20530-0001                    Stillwater OK 74074-1745


Amsterdam                                    BAYVIEW FINANCIAL LOAN                      BRIDGECREST
166 Wallins Corner Road                      ATTN: BANKRUPTCY DEPT                       ATTN: BANKRUPTCY
Amsterdam NY 12010                           4425 PONCE DE LEON BLVD. 5TH FLOOR          7300 E HAMPTON AVE, STE 100
                                             CORAL GABLES FL 33146-1873                  MESA AZ 85209-3324


CASHNET USA                                  CYBRCOLLECT                                 DEPARTMENT OF EDUCATION/NELNET
200 WEST JACKSON STREET, STE 1400            3 EASTON OVAL                               ATTN: CLAIMS
Chicago IL 60606-6929                        SUITE 210                                   PO BOX 82505
                                             COLUMBUS OH 43219-6011                      LINCOLN NE 68501-2505


DIVERSIFIED CONSULTANTS, INC.                FHA                                         FINANCIAL DATA SYSTEMS
ATTN: BANKRUPTCY                             451 7th Street SW                           ATTN: BANKRUPTCY
PO BOX 551268                                Washington DC 20410-0001                    PO BOX 688
JACKSONVILLE FL 32255-1268                                                               WRIGHTSVILLE BEACH NC 28480-0688


Kim Monique Fortune                          Timmy Fortune                               IRS
195 Red Top Road                             195 Red Top Road                            PO BOX 7346
Lynchburg, SC 29080-8548                     Lynchburg, SC 29080-8548                    Philadelphia PA 19101-7346



JEFFERSON CAPITAL SYSTEMS, LLC               LEE COUNTY TREASURER                        LVNV FUNDING/RESURGENT CAPITAL
PO BOX 1999                                  PO BOX 428                                  ATTN: BANKRUPTCY
SAINT CLOUD MN 56302                         Bishopville SC 29010-0428                   PO BOX 10497
                                                                                         GREENVILLE SC 29603-0497


MED DATA SYSTEMS                             MERCHANTS ADJUSTMENT SERVICE                MERCHANTS ADJUSTMENT SERVICE
ATTN: BANKRUPTCY DEPT                        ATTN: BANKRUPTCY                            P O BOX 7511
2001 9TH AVE STE 312                         56 NORTH FLORIDA ST                         MOBILE AL 36670-0511
VERO BEACH FL 32960-6413                     MOBILE AL 36607-3108


MIDWEST RECOVERY SYSTEMS                     MIRAMED REVENUE GROUP                       MIRAMED REVENUE GROUP
ATTN: BANKRUPTCY                             991 OAK CREEK DR                            ATTN: BANKRUPTCY
PO BOX 899                                   LOMBARD IL 60148-6408                       360 EAST 22ND STREET
FLORISSANT MO 63032-0899                                                                 LOMBARD IL 60148-4924


ONLINE COLLECTIONS                           PORTFOLIO RECOVERY                          Pitney Bowes
ATTN: BANKRUPTCY                             PO BOX 41021                                C/O Allen Maxwell
PO BOX 1489                                  NORFOLK VA 23541-1021                       PO Box 540
WINTERVILLE NC 28590-1489                                                                Wayne NJ 07474
                 Case 19-01890-jw
(p)PROG LEASING LLC                          Doc 8Qhg Filed
                                                      Of South04/01/19
                                                               Carolina Inc Entered 04/01/19 14:47:13
                                                                                               RMC         Desc Main
256 WEST DATA DRIVE                                   Document
                                                  805 Pamplico Hwy      Page   12 of 13        1601 SHOP RD STE D
DRAPER UT 84020-2315                                Florence SC 29505-6047                               COLUMBIA SC 29201-4855



RMC                                                 Eric S. Reed                                         SC Department of Revenue
ATTN: BANKRUPTCY                                    1807 West Evans St.                                  PO Box 12265
PO BOX 50685                                        Suite B                                              Columbia SC 29211-2265
COLUMBIA SC 29250-0685                              Florence, SC 29501-3374


SOUTHERN FINANCE/SMC                                Speedy Cash                                          William K. Stephenson Jr.
577 BULTMAN DR STE 1A                               PO Box 78048                                         PO Box 8477
SUMTER SC 29150-2552                                Wichita KS 67278                                     Columbia, SC 29202-8477



US Trustee’s Office                                 U.S AUTO FINANCE                                     US ATTORNEYS OFFICE
Strom Thurmond Federal Building                     ATTN: BANKRUPTCY DEPARTMENT                          JOHN DOUGLAS BARNETT ESQ
1835 Assembly Street                                824 N. MARKET ST., STE. 220                          1441 MAIN STREET SUITE 500
Suite 953                                           WILMINGTON DE 19801-3024                             Columbia SC 29201-2897
Columbia, SC 29201-2448

US Department of Veterans Afairs                    US Department of Veterans Affairs                    USDA
PO Box 530269                                       PO Box 8079                                          PO BOX 66827
Atlanta GA 30353-0269                               Philadelphia PA 19101                                Saint Louis MO 63166-6827



VERIZON WIRELESS                                    WORLD FINANCE CORP/WORLD ACCEPTANCE                  William Bates
ATTN: VERIZON WIRELESS BANKRUPTCY ADMINI            ATTN: BANKRUPTCY DEPT                                284 Vista Lane
500 TECHNOLOGY DR, STE 550                          PO BOX 6429                                          Lynchburg SC 29080-8448
WELDON SPRING MO 63304-2225                         GREENVILLE SC 29606-6429




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Progressive Leasing                                 End of Label Matrix
10619 South Jordan Gateway                          Mailable recipients      47
Suite 100                                           Bypassed recipients       0
South Jordan UT 84095                               Total                    47
Case 19-01890-jw   Doc 8   Filed 04/01/19 Entered 04/01/19 14:47:13   Desc Main
                           Document      Page 13 of 13
